[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR ARTICULATION DATED DECEMBER 17, 2001
The motion is granted. The court articulates by filing the attached Fin Plan report it prepared and utilized in rendering the decision. For filing status the court used married filing separately for the defendant and head of household for the plaintiff.
As a basis for deviation on child support, the court found the defendant had a net earning capacity from Esposito Renovation and Design of $200 per week.
Doninarski, J.